DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 10, and 15, Applicant argues that the Office fails to disclose in Lee on "acquiring storage space information of the terminal device, and determining a value of N according to the storage space information" recited in amended claim 1 of the present application.
        Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Lee discloses the above limitations. Examiner would like to additionally point to Lee in para. 124 disclosing ([0124] the number of applications to be preloaded may vary based on a user configuration and a state of the electronic device 400. In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less). Lee determines the current storage space restrictions based on current user configurations such as the CPU load and the second memory of the device. Based on these identified information, the number of applications to be preloaded as N, and thus the number of pre-loaded target applications may be determined.
	Applicant’s other arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Fu (U.S Pub # 20170124199).
With regards to claim 1, Lee discloses a method for preloading an application, being applied to a terminal device, the method comprising: 
acquiring current state feature information of the terminal device, when an application preloading prediction event is detected to be triggered ([0113] preloading level determination unit may determine a preloading level with respect to an application selected by the preloading APP selection unit 430. May determine the current state of the electronic device); 
inputting the current state feature information into a prediction model corresponding to an application in a preset application set ([0114] The present disclosure relates to preloading of an application by predicting a usage of a user's application. In this case, the preloading application may be selected using the prediction according to the following three patterns. FIGS. 6 to 11, 12A, and 12B illustrate an 
predicting a target application to be initiated according to output results of the ([0187] a plurality of factors are used in prediction to select a preloading target, it is possible to select a preloading application widely based on the application execution pattern of the user); and
acquiring storage space information of the terminal device, and determining a value of N according to the storage space information, wherein N is a positive integer greater than or equal to one ([0124] In addition, the number of applications to be preloaded according to the state of the electronic device 400, that is, a load of a CPU and the second memory 490, may be limited to a specific number or less. [0140] number of preloading applications for each page attribute);
selecting N values having the greatest values from the plurality of values ([0131] select the top M applications having the highest S.sub.device value); and

preloading the target application ([0108] preload a preloading target application selected by the preloading APP selection unit at a level determined by the preloading level determination unit).
Lee does not explicitly disclose however Lymberopoulos discloses:
wherein the probability value indicates a probability that the associated application becomes a next application used by a user ([0041] an access probability that a user will access a targeted URL);
predicting a target to be initiated according to the probability values output by the decision tree prediction model ([0042] prediction model based on access probability of a user to request access).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the application system of Lee by the prediction model system of Lymberopoulos to predict what content a user will access.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a model that is trained based upon historical access data to predict whether to pre-fetch content is configured to receive as input a feature vector that represents a piece of content (Lymberopoulos [0006]).
	Fu discloses:

to cause each of the decision tree prediction models to output a probability value ([0016] derive probabilities from each of the decision trees),
acquiring the probability values output by the plurality of decision tree prediction models, comprising ([0015, 0033] determine probability values from a set of decision trees):
	acquiring a probability value output from a leaf node that matches the current state feature information in each decision tree prediction model ([0015] several decision trees may be generated and each of the decision trees may be traversed to derive a probability for the indicated preferences).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee and Lymberpoulos by the modeling system of Fu to collect user activities to predict activities determined a plurality of prediction models.
	One of ordinary skill in the art would have been motivated to make this modification in order to input member’s activities into decision trees to indicate user intent (Fu [0015]).
	Claims 10 and 15 correspond to claim 1 and are rejected accordingly.
s 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Pub # 20180293087) in view of Lymberopoulos (U.S Pub # 20130226837) and in further view of Fu (U.S Pub # 20170124199) and Fredrich (U.S Pub # 20180144389).
With regards to claim 7, Lee further discloses:
acquiring storage space information of the terminal device ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory); 
determining, according to the acquired storage space information, a total amount of remaining storage space that can be provided for resources to be preloaded of the applications in the preset application set ([0113] a weight W of the electronic device 400 by considering a free memory ratio and a CPU load of the second memory);
acquiring amounts of storage space occupied by the resources to be preloaded of the applications in the preset application set ([0113] cpu load on the second memory that preloading apps will take); and 
determining a total number of the applications that can be preloaded according to amounts of the storage space occupied by the resources to be preloaded of top-ranked applications and the total amount of remaining storage space, wherein the total number is determined as the value of N ([0112] top N or M applications based on S.sub.app scores that includes memory usage to be preloaded).
Lee does not disclose however Fredrich discloses:
sorting the applications in the preset application set according to probability values output from corresponding decision tree prediction models in a descending order 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the application system of Lee, Lymberpoulos and Fu by the predictive model of Fredrich to sort based on what is most likely to occur.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate predictive consumption of a sample of an item in accordance with an automatically adaptive schedule (Fredrich [0002]).
Claim 19 corresponds to claim 7 and is rejected accordingly.
Conclusion
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166